196 F.2d 1017
UNITED STATES of America, ex rel. John J. HOLLY, Appellant,v.Dr. John W. CLAUDY, Warden, Western State Penitentiary.
No. 10702.
United States Court of Appeals Third Circuit.
Submitted May 8, 1952.
Decided May 22, 1952.

Appeal from the United States District Court for the Western District of Pennsylvania; Wallace S. Gourley, Judge.
J. J. Holly, pro se.
No brief filed for appellee.
Robert E. Woodside, Attorney General of Pennsylvania, entered appearance but did not file brief.
Before MARIS, GOODRICH and HASTIE, Circuit Judges.
PER CURIAM.


1
This is an appeal from the order of the United States District Court for the Western District of Pennsylvania which denied the appellant's petition for a writ of habeas corpus. The appellant is confined in the Western State Penitentiary of Pennsylvania pursuant to the judgment of a Pennsylvania state court and asserts that he has been denied thereby rights given him by the Constitution of the United States. The appellant's contentions were considered and correctly disposed of by the district court in an opinion filed by Chief Judge Gourley. 101 F. Supp. 751. We need only add that it borders on the frivolous to suggest, as the appellant does, that the delay of five days which occurred in the state court between the denial of his motion for a new trial and the imposition of sentence upon him operated to deny him a speedy trial within the constitutional concept, assuming, without deciding, that this provision of the Sixth Amendment is applicable, by virtue of the Fourteenth, to criminal trials in state courts.


2
The order of the district court will be affirmed.